 



Exhibit 10.64

 

Addendum to the Rental Agreement dated 16 January 2017
and the Rental Extension Agreement for an Unprotected
Rental Property dated 21 January 2018

Drawn and entered into on 15 January 2019

 

Between: Green Power Ye.Ym. Ltd. P.C. 514876952     Of 13 Gad Finstein Street,
Rehovot     (Hereinafter: “The Company”)       Party of the First Part;      
And SciVac Ltd. P.C. P.C. 513679555     13 Gad Finestein Street, Rehovot     POB
580, 7610303     (Hereinafter: “The Tenant”)       Party of the Second Part;

 

Whereas on November 5, 2013, Ayalot Investments (Ramat Vered) 1994 Ltd. and
Sarda Ltd. (Hereinafter jointly: “The Original Landlord”) and the Company signed
a primary rental agreement and its addendums with regards to the Rental Property
(The Rental Agreement and its addendums will hereinafter be known as: “The
Primary Rental Agreement”);     And whereas a secondary rental agreement and its
addendums were (The Rental Agreement and its addendums will hereinafter be known
as “The Secondary Rental Agreement”) was signed with regards to the Rental
Property on January 16, 2017 and until January 22, 2018 for a period of twelve
(12) months (Hereinafter: “The Original Secondary Rental Agreement”);     And
whereas on January 21, 2018, the Parties signed an agreement to exercise the
option and extension of the Secondary Rental Period for an additional period of
twelve (12) additional months (Hereinafter: “The Option Exercise Agreement”)
(The Secondary Rental Agreement and the Option Exercise Agreement will jointly
be known as “The Secondary Rental Agreement”);     And whereas the Rental Period
of the Tenant in the Rental Property expires in accordance with the Option
Exercise Agreement on January 22, 2019 (Hereinafter: The Option Exercise
Period”);     And whereas the Tenant wishes to extend the Rental Period in the
Rental Property at the end of the Option Exercise Period, and the Company agrees
to this, in accordance with the conditions specified in the Secondary Rental
Agreement, and subject to the changes specified in this Agreement below;

 

 

 

 

Now, wherefore, the Parties have agreed, declared and stipulated as follows:

 

  1. The introduction to this addendum and its appendices are an integral part
thereof.         2. The terms appearing in this Agreement will be assigned the
definitions assigned to them in the Original Secondary Rental Agreement.        
3. The specified in this addendum amends and changes the Secondary Rental
Agreement only in the sections and/or provisions to be amended and/or added in
this addendum. The sections to be amended and/or added will supersede the
specified in the Secondary Rental Agreement. The other terms of the Secondary
Rental Agreement will apply in full, without change with regards to the rental
of the Rental Property.         4. The Tenant is in possession of the Rental
Property by virtue of the Secondary Rental Agreement, is familiar with the
physical condition and has no claims and/or demands regarding the state of the
Rental Property.         5. The Rental Period in the Rental Property will be
extended for an additional period of an additional thirty-six (36) months and
nine (9) days that will commence on 23 January 2019 and end on 31 January 2022
(Hereinafter: “The Additional Rental Period” or “The Third Rental Period of the
Rental Property”).         6. The monthly rent for the Third Rental Period of
the Rental Property will include all current mandatory payments required by
virtue of the Primary Rental Agreement and the Secondary Rental Agreement
including, but not limited to, management fees, property tax, water and
electricity, and will amount to twenty-six thousand five hundred New Israeli
Shekels (NIS 26,500) per month plus VAT (Hereinafter: “The Rent”). Without
derogating from the specified above, in a month in which electricity consumption
in the Rental Property exceeds one thousand five hundred New Israeli Shekels
(NIS 1500) only, the Tenant will pay the Company the difference.         7. At
the start of the Third Rental Period, the Tenant will pay the Company monthly
rent plus VAT that will be paid in accordance with the following provisions:

 

  7.1 On 23 January 2019, an amount of thirty-four thousand, one hundred
ninety-four New Israeli Shekels (NIS 34,194) plus VAT will be paid for the
period of January 23, 2019 till February 28, 2019.         7.2 Commencing on
March 1, 2019 and until the end of the Rental Period, monthly rent in the amount
of twenty-six thousand five hundred New Israeli Shekels (NIS 26,500) plus VAT
will be paid at the start of every calendar month, on the 1st of every month.  
      7.3 Rent will be paid via bank transfer on the 1st of every month to:    
Bank 20     Branch No. 418     Account No. 187722     Under the name Green Power
Ye.Ym. Ltd.

 

  8. For the removal any and all doubt, it is hereby clarified that a delay of
up to three (3) days in payment of the Rent for Sabbatical, Saturday and/or
holiday reasons, will not be considered a breach of Section 7 above.         9.
The Parties do hereby agree that in the vent of delay in payment of Rent to the
Company, and pursuant to the Tenant having been sent written notice in advance,
twenty-one (21) days, during which the debt was not paid, the Tenant will pay
the Company the accepted and estimated compensation of ten thousand New Israeli
Shekels (NIS 10,000). This compensation will not derogate from any other remedy
afforded to the Company for said delay.

 

 

 

 

  10. The terms for the validity of this Agreement is approval of the Original
Landlord of this Agreement. The Company undertakes to contact the Original
Landlord immediately after the signing of this contract by the two parties in
order to obtain said approval (Hereinafter: “Approval of the Original
Landlord”). If the Original Landlord does not approve this Agreement with in
ninety (90) days from the date of its signing, it is hereby agreed that the
Tenant will be entitled to immediately terminate the Agreement, without the
Company and/or the Original Landlord having any allegation and/or demand and/or
claim against the Tenant. Approval of the Original Landlord will be attached to
this Agreement as Appendix A.         11. If this Agreement is cancelled and the
end of the Rental period comes prior to the end of the Rental Period in
accordance with that set forth in the Primary Agreement, the Tenant will not
have any claims or demands against the Company and/or the Original Landlord. It
is hereby clarified that if the Agreement is terminated, the Company undertakes
to transfer to the Tenant written notice immediately upon its receipt from the
Original Landlord.         12. Any change, amendment and/or addition to this
Agreement will only be valid if done in writing and signed by the Parties to
this Agreement.         13. The other terms of the Secondary Rental Agreement
that were not changed in this addendum will remain valid and binding on the
parties for the Third Rental Period of the Rental Property.

 

In Witness Whereof, the Parties come to set their hands and seal:

 

SciVac Ltd.

513679555

 

/s/ SciVac Ltc.

 

Green Power Ye.Ym. Ltd.

PC 514876952

 

/s/ Green Power Ye.Ym. Ltd.

The Tenant   The Company

 



 

 

 

 

